DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in reply to the July 6, 2021 Amendment under 37 CFR 1.111.  After entry of the Amendment, claims 1, and 13 are amended, and claim 5 is cancelled.  No new claims added.  Accordingly, claims 1-4, and 6-21 were pending.
Response to Amendment
In view of the Amendment to the claims, the claim objection for an unintroduced acronym is obviated; and, accordingly withdrawn.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-21 under either Banski, individually or Banski in combination with Penilla have been fully considered and are persuasive.  
	After a final clearance search claims 1-4, and 6-21 are allowed.
Comment
The prior art made of record and not relied upon and considered pertinent to Applicant’s disclosure.
U.S. Patent Application Publication No. 20150032996 A1 to Koeberi et al. (hereinafter Koeberi) discusses - A processor includes an instruction fetch unit to fetch instructions of applications executing in a multitasking environment and an execution unit to execute the instructions. A memory protection unit (MPU) enforces memory access control of the applications by defining an instruction region (I-space) and a data region (D-space and linking the I-space to the D-space. When the MPU determining whether an instruction address is within the I-space and whether a data address of a data access operation is within the D-space. The MPU issues a memory protection fault for the data access operation when either the instruction address is not within the I-space or the data address is not within the D-space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-19-2021